Citation Nr: 0739228	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  05-28 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The veteran had active service from May 1968 to May 1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2005 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Oakland, 
California.


FINDINGS OF FACT

1.  A September 1990 Board decision denied entitlement to 
service connection for bilateral hearing loss and tinnitus 
which, in the absence of an appeal is final.

2.  The evidence submitted since the 1990 Board decision, by 
itself, or when considered with the previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate the claims for entitlement to service connection 
for bilateral hearing loss and tinnitus, and it does not 
raise a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The September 1990 Board decision is final.  38 U.S.C.A. 
§ 7104(b) (West 2002 and Supp. 2007).

2.  New and material evidence sufficient to reopen previously 
denied claims of entitlement to service connection for 
bilateral hearing loss and tinnitus has not been submitted.  
38 U.S.C.A. §§ 5103A(d)(2)(f), 5108; 38 C.F.R. §§ 3.159, 
3.156(a).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
August 2004 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain, including 
informing the veteran of the evidence needed to reopen a 
previously denied claim and why the previous claims were 
denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).   VA 
has fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate a 
claim.  VA informed him of the need to submit all pertinent 
evidence in his possession, and provided adequate notice of 
how disability ratings and effective dates are assigned in 
March 2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  While the veteran may not have received full 
notice prior to the initial decision, after notice was 
provided he was afforded a meaningful opportunity to 
participate in the adjudication of the claim.  In sum, there 
is no evidence of any VA error in notifying or assisting the 
veteran that reasonably affects the fairness of this 
adjudication.

New and Material Evidence

The veteran submitted his original claim for service 
connection for bilateral hearing loss and tinnitus in May 
1989.  An April 1989 audiology report noted his complaints of 
loud tinnitus in the right ear, an inability to use the 
telephone with the right ear, and occasional hearing loss in 
the left ear.  Diagnostic testing showed a total 
sensorineural hearing loss in the right ear and a mild high 
frequency sensorineural hearing loss in the left ear.  The 
examiner recommended comparison with the veteran's entrance 
and separation examinations.

In his March 1968 Report Of Medical History for his 
examination for Induction, the veteran noted a prior history 
of ear trouble.  Audio testing showed puretone thresholds of 
the right ear of: 500 Hertz (Hz), 75 decibels (db); 1000 Hz, 
75 db; 2000 Hz, 60 Hz; 3000 Hz, 65 db; and, 4000 Hz, 60.  The 
left ear was remarkable only at 6000 Hz, 45 dB.  The examiner 
noted right ear hearing loss, and assigned a profile for that 
loss (2).

Service medical records are negative for any entries related 
to complaints, findings, or treatment for, hearing related 
complaints or symptoms.  The March 1970 Report Of Medical 
Examination For Separation notes the veteran's hearing as 
normal bilaterally.  The original claim noted no information 
as to the veteran's post-service noise exposure.

Service personnel records note the veteran's Military 
Occupation Specialty was heavy vehicle operator, and that he 
served a tour in Vietnam, where he earned a Bronze Star Medal 
(without V device) for meritorious service in the face of a 
hostile force.  

A November 1989 rating decision noted a marked right ear 
hearing loss and normal left ear at induction, and that there 
was no evidence in the service medical records that the right 
ear hearing loss increased in severity during his service.  
By 1989, as noted above, the left ear manifested a mild 
hearing loss.  In his Notice of Disagreement, the veteran 
asserted that his right ear hearing loss was not severe 
enough to prevent his induction, and that his right hearing 
loss was total when he separated.  In his substantive appeal, 
he asserted that he went to sick call numerous times with 
complaints of deafness and ringing in his ears.  He also 
denied having received an ear examination when he separated-
that the paperwork was filed, but there was no examination.  
The Board rejected the veteran's assertions and denied the 
claim on the basis of the evidence as shown in the November 
1989 rating decision.

There is no evidence that he appealed the decision.  Thus, it 
became final and binding on him.

Governing Law and Regulation

Once a decision becomes final, absent submission of new and 
material evidence, a claim may not thereafter be reopened or 
readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 
3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  
"New" evidence means more than evidence that has not 
previously been included in the claims folder.  38 C.F.R. § 
3.156.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996), 
wherein the Court held that the question of what constitutes 
new and material evidence requires referral only to the most 
recent final disallowance of a claim.  The evidence, even if 
new, must be material, in that it is evidence not previously 
of record that relates to an unestablished fact necessary to 
establish the claim, and which by itself or in connection 
with evidence previously assembled raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a);  Prillaman v. Principi, 346 F.3d 1362 (Fed. Cir. 
2003).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened and considered 
on the merits.  See generally Elkins v. West, 12 Vet. App. 
209 (1999); Winters v. West, 12 Vet. App. 203 (1999).

In determining whether evidence is new and material, the 
credibility of the new evidence is, preliminarily, to be 
presumed.  If the additional evidence presents a reasonable 
possibility that the claim could be allowed, the claim is 
accordingly reopened and the ultimate credibility or weight 
that is accorded such evidence is ascertained as a question 
of fact.  Id; Justus v. Principi, 3 Vet. App. 510 (1992).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  Certain organic diseases of the central 
nervous system, such as a sensorineural hearing loss, if 
manifest to a degree of 10 percent within one year after 
separation from active duty, may be presumed to have been 
incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The sole evidence added to the record since the 1990 Board 
decision is a private February 2005 audiology report of Wyatt 
Androus, Au.D.  Dr. Androus noted that his examination of the 
veteran, including his interpretation of the audiograms 
related to the audiology examination, revealed a profound 
hearing impairment in the right ear, and a mild to 
precipitous sloping high frequency sensorineural hearing 
impairment of the left ear.  He noted the veteran's denial of 
having undergone a hearing examination as part of his 
examination at separation.  Dr. Androus found it highly 
unlikely that the veteran would have had a severe right 
hearing impairment upon induction, and then normal hearing at 
separation.  He then observed that the results of his 
examination of the veteran would be more in line with the 
test results at induction.

The Board must find that Dr. Androus' report is neither new 
nor material evidence, as it is redundant with the evidence 
already of record.  It is redundant in that his report 
reveals no more than that the veteran, in all likelihood, had 
a right ear hearing impairment when he separated from active 
service as he did upon induction.  This was already a matter 
of record, as the 1989 rating decision determined there was a 
pre-existing right ear hearing loss, and it was not 
aggravated by active service.  The crucial issues are whether 
there is new and material evidence that the pre-existing 
right ear hearing loss was permanently aggravated by his 
active service, and whether the left ear hearing loss is 
causally related to active service.

A fair and through reading and interpretation of Dr. Androus' 
report fails to show an affirmative nexus opinion.  His final 
"opinion" is silent as concerned the veteran's left ear, 
and it does not address whether the preexisting right ear 
hearing loss was aggravated inservice.  Moreover, it fails to 
address the etiology of any tinnitus.  Thus, the Board must 
find that new and material evidence has not been submitted.  
38 C.F.R. § 3.156. 


ORDER

New and material evidence has not been presented to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss.

New and material evidence has not been presented to reopen 
the claim of entitlement to service connection for bilateral 
tinnitus.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


